

116 S279 RS: Tribal School Federal Insurance Parity Act
U.S. Senate
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 135116th CONGRESS1st SessionS. 279[Report No. 116–54]IN THE SENATE OF THE UNITED STATESJanuary 30, 2019Mr. Thune (for himself, Mr. Rounds, Mr. Udall, Mr. Heinrich, Mr. Barrasso, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJuly 9, 2019Reported by Mr. Hoeven, without amendmentA BILLTo allow tribal grant schools to participate in the Federal Employee Health Benefits program.
	
 1.Short titleThis Act may be cited as the Tribal School Federal Insurance Parity Act.
 2.Amendment to the Indian Health Care Improvement ActSection 409 of the Indian Health Care Improvement Act (25 U.S.C. 1647b) is amended by inserting or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) after (25 U.S.C. 450 et seq.).July 9, 2019Reported without amendment